DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
Claim Status and Formal Matters
	This action is in response to papers filed 4/13/2022.	
	Claims 35-44 have been added by amendment.
	Claims 17-21, 35-44 are being examined.
	Applicant’s election of rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366  in the reply filed on 5/9/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
The previous 112(a) and 112(b) has been withdrawn in view of the amendment.
Priority
	The instant application was filed 03/22/2017 is a division of 14414532, filed 01/13/2015 ,and  is a national stage entry of PCT/US2013/050531 with an international filing date: 07/15/2013 and claims priority from provisional application 61671681, filed 07/14/2012.
Claim Objections
Applicant is advised that should claim17-21 be found allowable, claims 35-44will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
	This is a new provisional objection.
Claim Rejections - 35 USC § 112-1st 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21, 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Claim 17 recites, amplifying wherein the target sequences comprise  rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366[;]1, wherein the amplicons generated as res result of amplifying the target SNPs have a length between 100 and 250 base pairs..”
Dependent claims draw the claims to lengths of amplicons of 120 to 220 baes or 135 to 205 bases.
Independent claim 35 requires, “a) amplifying the target SNPs, Page 3 of 10Application No. 15/466,797 Amendment "F" and Response Reply to Final Office Action of January 13, 2022 wherein the target SNPs comprise rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366, and wherein amplicons generated as a result of amplifying the target SNPs have lengths between 100 and 250 base pairs.”  
Dependent claims draw the claims to lengths of amplicons of 120 to 220 baes or 135 to 205 bases.
Independent claim 40 recites, “a) amplifying, in a multiplex reaction within a single amplification mixture, the target SNPs, wherein the target SNPs comprise rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366.”
Dependent claims draw the claims to lengths of amplicons of 120 to 220 baes or 135 to 205 bases.
Further dependent claims encompass contaminating bacteria DNA in a sample that contains plant or animal DNA.
Thus the claims are functionally claiming amplifying or the recited SNPs and the  for the functional outcome of the length of the SNPs..
Thus the claims are functionally claiming amplifying for the recited SNPs with different lengths and/or with multiplexing ion any sample.  The only structural limitation is the length of the amplicon.
The specification teaches, “[0084] In some embodiments, the sample can include nucleic acid molecules obtained a human source. In other embodiments, the sample may have nucleic acid molecules obtained from a human and also contain contaminating nucleic acid from a plant, bacteria, virus, fungus or a non- human animal.”
Thus the sample can be any sample from any plant, bacteria, virus, fungus or non-human animal.  However the rs numbers recited of the claims are human.
The specification teaches, “[0034] As used herein, "amplify", "amplifying" or "amplification reaction" and their derivatives, refer generally to any action or process whereby at least a portion of a nucleic acid molecule (referred to as a template nucleic acid molecule) is replicated or copied into at least one additional nucleic acid molecule. The additional nucleic acid molecule optionally includes sequence that is substantially identical or substantially complementary to at least some portion of the template nucleic acid molecule. The template nucleic acid molecule can be single-stranded or double-stranded and the additional nucleic acid molecule can independently be single- stranded or double-stranded. In some embodiments, amplification includes a template-dependent in vitro enzyme-catalyzed reaction for the production of at least one copy of at least some portion of the nucleic acid molecule or the production of at least one copy of a nucleic acid sequence that is complementary to at least some portion of the nucleic acid molecule. Amplification optionally includes linear or exponential replication of a nucleic acid molecule. In some embodiments, such amplification is performed using isothermal conditions; in other embodiments, such amplification can include thermocycling. In some embodiments, the amplification is a multiplex amplification that includes the simultaneous amplification of a plurality of target sequences in a single amplification reaction. At least some of the target sequences can be situated on the same nucleic acid molecule or on different target nucleic acid molecules included in the single amplification reaction. In some embodiments, "amplification" includes amplification of at least some portion of DNA- and RNA-based nucleic acids alone, or in combination. The amplification reaction can include single or double-stranded nucleic acid substrates and can further including any of the amplification processes known to one of ordinary skill in the art. In some embodiments, the amplification reaction includes polymerase chain reaction (PCR).”  
Thus the claims are functionally claiming any plurality of any target nucleic acids of the recited length in any sample from any plant, bacteria, virus, fungus or non-human animal the recited target nucleic acids which comprise the recited human SNPs with the functional characteristics of the functional length of the amplicon. The specification and claims do not provide any sequences of the target area comprising SNPs or the presence in the recited SNPs in any plant, bacteria, virus, fungus or non-human animal.  A target sequence comprising SNP, encompasses a 5’ sequence, 3’ sequence, allele or 5’ sequence and allele, or 3’ sequence and allele.  This is a genus.  Further the claims encompass a genus of samples as May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Dykhuizen (Proc Calif Acad Sci. 2005 June 3; 56(6 Suppl 1): 62–71) teaches, “There are about 30,000 formally named species that are in pure culture and for which the physiology has been investigated.” (page 7, 1st full paragraph).
Thus while the claims encompass an enormous genus of possible amplifying reactions and samples encompassed by any sample from any plant, bacteria, virus, fungus or non-human animal and the functional limitations of the claims.  
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is functionally claiming the amplifying of the recited SNPs in any sample from any sample from any plant, bacteria, virus, fungus or non-human animal to allow in amplicon of the required length that allow for sequencing.  The specification does not provide any sequences for primers or target sequences comprising the SNPs set forth in the claim, that allow for sequencings.
Thus the claims lack adequate written description.
Response to Arguments
The response traverses the rejection asserting the amendment has overcome the issue.  This argument has been thoroughly reviewed but is not considered persuasive as the specification provides no structure for the amplifying for producing the required lengths and/or sequencings.   
Thus the rejection is maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 40, 43, 44  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LO (US PGPUB 2011/0105353),  McKernan et al. (US 2007/0231823 A1; published October 2007;).
Claim 40-44 provides comprising language and this is open and encompasses assay by whole genome sequencing which would identify alleles of all of the recited SNPs.
Lo teaches methods of identifying humans by sequencing circulating DNA (0063). Lo does not specifically teach the recited SNPs.
However, Lo teaches genotyping in his method can be done by whole genome sequencing (0082). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect all SNPs (including those recited) by whole genome sequencing.  Thea artisan would be motivated as Lo suggests whole genome sequencing for analysis of the entire genome.  The artisan would have a reasonable expectation of success as the artisan is using known methods to and analyze known samples.
Lo teaches the amplification of nucleic acids (0070, 0076). Lo teaches amplification using primers to quantitatively genotype  by sequencing in 0076.
Lo does not specifically teaching amplification of the whole genome.
However, McKernan teaches amplification of nucleic acids for sequencing .  McKernan teaches amplifying of the whole genome (0104).
McKernan teaches, “The appropriate length of a primer depends on the intended use of the primer, but typically ranges from about 5 to about 100; from about 5 to about 75; from about 5 to about 50; from about 10 to about 35; from about 18 to about 22 nucleotides. A primer need not be the exact complementary sequence of the template sequence, but it should be sufficiently complementary to hybridize to the template sequence.” (0063).  McKernan teaches, “0070] In a particular embodiment, at least one oligonucleotide primer in each oligonucleotide primer pair comprises a target-specific nucleotide sequence. A "target-specific nucleotide sequence" is a nucleotide sequence which is complementary to the nucleotide sequence of a target polynucleotide.”
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the method of amplify target the whole genome using primers of 18 to 22 nucleotides to the target region for preparing samples for sequencing in the method Lo. The artisan would be motivated as the method of McKernan et al. permitted amplification of tens or even hundreds of thousands of different sequences, which would permit sequencing of large numbers of genomes more efficiently. The artisan would have a reasonable expectation of success as the artisan is using known methods of sample preparation for sequencing.
With regards to claim 43,Lo teaches blood samples (252).
With regards to claim 44 Lo teaches blood from pregnant women (0252), which contains maternal and fetal nucleic acids).
Response to Arguments

The response traverses the rejection in view of the amendment.  The response asserts McKernan does not teach multiplex amplification.  This argument has been thoroughly reviewed but is not considered persuasive as McKernan teaches whole genome amplification in 0104 in multiplex.
Claims 17-21, 35-39, 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LO (US PGPUB 2011/0105353),  McKernan et al. (US 2007/0231823 A1; published October 2007;) as applied to claim 40, 43-44 above, and further in view of  Stangier (J Lab Med 2009;33(5)) and Bradley (US2002/0006622).
The claims rejected have been amended to require amplicons of lengths of 100 to 250 base pairs; 120 to 220 base pairs or 135 to 205 base pairs.  This is only supported by paragraph 0186, which provides no indication of an unexpected result or criticality of amplicon size.
The teachings of Lo, McKernan are set forth above.
While Lo, McKernan teach cleavage production of amplicons by PCR for sequencing, but Lo, McKernan do not specifically teach an amplicon size.
However,  Stangier teaches the Roche 454 reads 250 bases  or 2 x140 to 200 bases (table 1).
Bradley teaches, “the sample of target genomic nucleic acid (including the labeled target nucleic acid generated by nick translation, random priming or amplification) is prepared using a procedure comprising fragmentation of a genomic DNA to sizes smaller than about 200 bases by applying shearing forces sufficient to fragment genomic DNA followed by DNase or equivalent enzyme digestion of the sheared DNA to sizes smaller than about 200 bases, or, smaller than fragments of about 150 bases; about 125 bases; about 100 bases; about 75 bases; about 50 bases; about 40 bases; about 30 bases; or about 25 bases.(006).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at time the invention was made to fragment DNA into lengths and produce amplicons the size that can be sequenced by NGS.  The artisan would be motivated to provide sequences the length of the that can be sequenced by NGS.  The artisan would have a reasonable expectation of success as the artisan is merely using nucleic acids sheared to known lengths.
With regards to claim 20,38,Lo teaches blood samples (252).
With regards to claim 21, 39 Lo teaches blood from pregnant women (0252), which contains maternal and fetal nucleic acids).
Response to Arguments

The response traverses the rejection based on the length of sheared or fragmented DNA.  This argument has been thoroughly reviewed but is not considered persuasive in view of the teachings of  Stangier and Bradley
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634